EXHIBIT 10.54

 

LEASE

 

APRIL 10, 2003

 

LANDLORD

 

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

 

By: PGP PARTNERS, INC.,

a California corporation

 

and

 

TENANT

 

VERIZON MEDIA VENTURES INC.,

a Delaware corporation

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   USE AND RESTRICTIONS ON USE    1

2.

   TERM    1

3.

   RENT    2

4.

   RENT ADJUSTMENTS    3

5.

   SECURITY DEPOSIT    4

6.

   ALTERATIONS    4

7.

   REPAIR    5

8.

   LIENS    6

9.

   ASSIGNMENT AND SUBLETTING    6

10.

   INDEMNIFICATION    7

11.

   INSURANCE    8

12.

   WAIVER OF SUBROGATION    9

13.

   SERVICES AND UTILITIES    9

14.

   HOLDING OVER    9

15.

   SUBORDINATION    9

16.

   RULES AND REGULATIONS    9

17.

   REENTRY BY LANDLORD    9

18.

   DEFAULT    10

19.

   REMEDIES    10

20.

   TENANT’S BANKRUPTCY OR INSOLVENCY    12

21.

   QUIET ENJOYMENT    12

22.

   CASUALTY    13

23.

   EMINENT DOMAIN    14

24.

   SALE BY LANDLORD    14

25.

   ESTOPPEL CERTIFICATES    14

26.

   SURRENDER OF PREMISES    14

27.

   NOTICES    14

28.

   TAXES PAYABLE BY TENANT    15

29.

   RELOCATION OF TENANT    15

30.

   DEFINED TERMS AND HEADINGS    15

31.

   TENANT’S AUTHORITY    16

32.

   FINANCIAL STATEMENTS AND CREDIT REPORTS    15

33.

   COMMISSIONS    16

34.

   TIME AND APPLICABLE LAW    16

35.

   SUCCESSORS AND ASSIGNS    16

36.

   ENTIRE AGREEMENT    16

37.

   EXAMINATION NOT OPTION    16

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

38.

   RECORDATION    16

39.

   LIMITATION OF LANDLORD’S LIABILITY    17

ADDENDUM

    

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

    

EXHIBIT A - 1 – SITE PLAN

    

EXHIBIT B - INITIAL ALTERATIONS

    

EXHIBIT B - 1 - INITIAL ALTERATIONS

    

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

    

EXHIBIT D – RULES AND REGULATIONS

    

EXHIBIT E – ADDITIONAL SURRENDER CONDITIONS

    

EXHIBIT F – PARKING RULES AND REGULATIONS

    

EXHIBIT G – HAZARDOUS MATERIALS

    

 

-ii-



--------------------------------------------------------------------------------

MULTI-TENANT INDUSTRIAL NET LEASE

 

REFERENCE PAGES

 

BUILDING:

   Alondra Distribution Center

LANDLORD:

   CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company

LANDLORD’S ADDRESS:

  

c/o PGP Partners, Inc.

1582 Parkway Loop, Suite A

Tustin, CA 92780

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:

  

CalWest Mid Cities Industrial

File #30164

P.O. Box 60000

San Francisco, CA 94160-0001

LEASE REFERENCE DATE:

   April 10, 2003

TENANT:

  

VERIZON MEDIA VENTURES INC.,

a Delaware corporation

TENANT’S NOTICE ADDRESS:

    

(a) As of beginning of Term:

  

750 Canyon Drive

Coppell, Texas 75019

(b) Prior to beginning of Term (if different):

   Same

PREMISES ADDRESS:

  

13100 Alondra Blvd. Suite 104

Cerritos, CA 90703

PREMISES RENTABLE AREA:

   Approximately 8,640 square feet (for outline of Premises see Exhibit A-l)

USE:

   Warehouse and Offices for telecommunications and operation of cable
television services.

[SCHEDULED] COMMENCEMENT DATE:

   June 1, 2003

TERM OF LEASE:

   Approximately Two (2) years, zero (0) months and zero (0) days beginning on
the Commencement Date and ending on the Termination Date. [The period from the
Commencement Date to the last day of the same month is the “Commencement
Month.”]

TERMINATION DATE:

   May 31, 2005      [The last day of the twelfth (12th) full calendar month
after (if the Commencement Month is not a full calendar month), or from and
including (if the Commencement Month is a full calendar month), the Commencement
Month]

 

    iii    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3):

 

Period

--------------------------------------------------------------------------------

   Rentable Square
Footage


--------------------------------------------------------------------------------

  

Annual Rent

Per Square Foot

--------------------------------------------------------------------------------

   Annual Rent


--------------------------------------------------------------------------------

  

Monthly Installment

of Rent

--------------------------------------------------------------------------------

from

--------------------------------------------------------------------------------

   through


--------------------------------------------------------------------------------

           

6/1/2003

   5/31/2004    8,640    $9.60    $82,944.00    $6,912.00

6/1/2004

   5/31/2005    8,640    $9.96    $86,054.40    $7,171.20

 

INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4)   
$1,123.20

TENANT’S PROPORTIONATE SHARE:

   4.04% of the total project which measures 213,755 square feet.

SECURITY DEPOSIT:

   None

ASSIGNMENT/ SUBLETTING FEE

   $1,000.00

REAL ESTATE BROKER DUE COMMISSION:

   PGP Partners, Inc.

TENANT’S SIC CODE:

   4890

AMORTIZATION RATE:

   Not applicable

CONTINUING LEASE GUARANTY:

   Not applicable

 

(SIGNATURES ON FOLLOWING PAGE)

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

    iv    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through G,
all of which are made a part of this Lease.

 

LANDLORD:       TENANT:

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

VERIZON MEDIA VENTURES INC.,

a Delaware corporation

By:   PGP Partners, Inc., a California corporation,

         Its Property Manager

        By:  

/s/ Kelly Stassel

      By:  

/s/ Michael J. Baumann

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

Kelly Stassel

     

Name:

 

Michael J. Baumann

Title:

 

Regional Manager

     

Title:

 

Director-Real Estate Portfolio Management

Dated:

 

4-28, 2003

     

Dated:

 

April 28, 2003

 

APPROVED AS TO FORM

TROY & GOULD

By:  

/s/ Illegible

   

--------------------------------------------------------------------------------

Date:

 

4/18/03

 

    v    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1. USE AND RESTRICTIONS ON USE.

 

1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, o_ about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, to the extent caused or
permitted by, or resulting from the specific use by, Tenant, or in or upon, or
in connection with, the Premises, all at Tenant’s sole expense (except for
repairs within the scope of Landlord’s obligations set forth in Section 7.1,
which shall be Landlord’s responsibility). Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.

 

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and reasonable attorney’s fees) incurred by reason of any
actual or asserted failure of Tenant to fully comply with all applicable
Environmental Laws, or the presence, handling, use or disposition in or from the
Premises of any Hazardous Materials by Tenant or any Tenant Entity (even though
permissible under all applicable Environmental Laws or the provisions of this
Lease), or by reason of any actual or asserted failure of Tenant to keep,
observe, or perform any provision of this Section 1.2.

 

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use. The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces or any specific number of parking spaces.

 

2. TERM.

 

2.1 The Term of this Lease shall begin on the date (Commencement Date) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Pages and the date that Landlord shall tender possess on of the Premises to
Tenant, and shall terminate on the date as shown on the Reference Pages
(Expiration Date), unless sooner

 

1



--------------------------------------------------------------------------------

terminated by the provisions of this Lease. Landlord shall tender possession of
the Premises with all the work, if any, to be performed by Landlord pursuant to
Exhibit B to this Lease substantially completed. Tenant shall deliver a punch
list of items not completed within thirty (30) days after Landlord tenders
possession of the Premises and Landlord agrees to proceed with due diligence to
perform its obligations regarding such items. Tenant shall, at Landlord’s
request, execute and deliver a memorandum agreement provided by Landlord in the
form of Exhibit C attached hereto, setting forth the actual Commencement Date,
Termination Date and, if necessary, a revised rent schedule. Should Tenant fail
to do so within thirty (30) days after Landlord’s request, the information set
forth in such memorandum provided by Landlord shall be conclusively presumed to
be agreed and correct.

 

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date for any reason,
Landlord shall not be liable for any damage resulting from such inability, but
Tenant shall not be liable for any rent until the time when Landlord can, after
notice to Tenant, deliver possession of the Premises to Tenant. No such failure
to give possession on the Scheduled Commencement Date shall affect the other
obligations of Tenant under this Lease, except that if Landlord is unable to
deliver possession of the Premises within one hundred twenty (120) days after
the Scheduled Commencement Date (other than as a result of strikes, shortages of
materials, holdover tenancies or similar matters beyond the reasonable control
of Landlord and Tenant is notified by Landlord in writing as to such delay),
Tenant shall have the option to terminate this Lease unless said delay is as a
result of: (a) Tenant’s failure to agree to plans and specifications and/or
construction cost estimates or bids; (b) Tenant’s request for materials,
finishes or installations other than Landlord’s standard except those, if any,
that Landlord shall have expressly agreed to furnish without extension of time
agreed by Landlord; (c) Tenant’s change in any plans or specifications; or, (d)
performance or completion by a party employed by Tenant (each of the foregoing,
a “Tenant Delay”). If any delay is the result of a Tenant Delay, the
Commencement Date and the payment of rent under this Lease shall be accelerated
by the number of days of such Tenant Delay.

 

2.3 In the event Landlord permits Tenant, or any agent, employee or contractor
of Tenant, to enter, use or occupy the Premises prior to the Commencement Date,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of rent, including, without limitation, Tenant’s
compliance with the insurance requirements of Article 11. Said early possession
shall not advance the Termination Date.

 

3. RENT.

 

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first full
month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing. If
an Event of Default occurs, Landlord may require by notice to Tenant that all
subsequent rent payments be made by an automatic payment from Tenant’s bank
account to Landlord’s account, without cost to Landlord. Tenant must implement
such automatic payment system prior to the next scheduled rent payment or within
thirty (30) days after Landlord’s notice, whichever is later. Unless specified
in this Lease to the contrary, all amounts and sums payable by Tenant to
Landlord pursuant to this Lease shall be deemed additional rent.

 

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) six
percent (6%) of the unpaid rent or other payment. The amount of the late charge
to be paid by Tenant shall be reassessed and added to Tenant’s obligation for
each successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.

 

2



--------------------------------------------------------------------------------

4. RENT ADJUSTMENTS.

 

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

 

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time)
falling partly or wholly within the Term.

 

4.1.2 Expenses: All costs of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas; waste
disposal; the cost of janitorial services; the cost of security and alarm
services (including any central station signaling system); costs of cleaning,
repairing, replacing and maintaining the common areas, including parking and
landscaping, window cleaning costs; labor costs; costs and expenses of managing
the Building including management and/or administrative fees; air conditioning
maintenance costs, elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
license;, permits and inspection fees; wages and salaries; employee benefits and
payroll taxes; accounting and legal fees; any sales, use or service taxes
incurred in connection therewith. In addition, Landlord shall be entitled to
recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i ) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Expenses shall not include depreciation or amortization of the Building or
equipment in the Building except as provided herein, loan principal payments,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs.

 

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building or any taxes to be paid by Tenant
pursuant to Article 28.

 

4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.

 

4.3 The annual determination of Expenses shall be made by Landlord and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section 4.3.
During the Term, Tenant may review, at Tenant’s sole cost and expense, the books
and records supporting such determination in an office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five (5)
days advance written notice within sixty (60) days after receipt of such
determination, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that if Tenant utilizes an independent accountant to perform such
review it shall be one of national standing which is reasonably acceptable to
Landlord and is also subject to such confidentiality agreement. If Tenant fails
to object to Landlord’s determination of Expenses within one hundred eighty
(180) days after receipt, or if any such objection fails to state with
specificity the reason for the objection, Tenant shall be deemed to have
approved such determination and shall have no further right to object to or
contest such determination. In the event that during all or any portion of any
Lease Year or Base Year, the Building is not fully rented and occupied Landlord
shall make an appropriate adjustment in occupancy-related Expenses for such year
for the purpose of avoiding distortion of the amount of such Expenses to be
attributed to Tenant by reason of variation in total occupancy of the Building,
by employing consistent and sound accounting and management principles to
determine Expenses that would have been paid or incurred by Landlord had the
Building been at least ninety-five percent (95%) rented and occupied, and the
amount so determined shall be deemed to have been Expenses for such Lease Year.

 

3



--------------------------------------------------------------------------------

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses and/or Taxes under
Section 4.2, Article 6 and Article 28 for the Lease Year or portion thereof.
Landlord will give Tenant written notification of the amount of such estimate
and Tenant agrees that it will pay by increase of its Monthly Installments of
Rent due in such Lease Year, additional rent in the amount of such estimate. Any
such increased rate of Monthly Installments of Rent pursuant to this Section 4.4
shall remain in effect until further written notification to Tenant pursuant
hereto.

 

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

 

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

 

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash within thirty
(30) days of such determination.

 

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses and Taxes for the
Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

 

5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Said sum shall be held by Landlord as security
for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled. Notwithstanding
anything to the contrary contained herein or in Article 23 hereof, Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, or any
similar or successor Regulations or other laws now or hereinafter in effect.

 

6. ALTERATIONS.

 

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5_00 per rentable
square foot of that portion of the Premises affected by the alterations in
question.

 

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor.

 

4



--------------------------------------------------------------------------------

In any event Landlord may charge Tenant a construction management fee not to
exceed five percent (5%) of the cost of such work to cover its overhead as it
relates to such proposed work, plus reasonable out-of-pocket third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due thirty (30) days after
Landlord’s demand.

 

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility and waivers of lien to protect
Landlord and the Building and appurtenant land against any loss from any
mechanic’s, materialmen’s or other liens. Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the Term, as
such increase is ascertainable; at Landlord’s election said sums shall be paid
in the same way as sums due under Article 4.

 

7. REPAIR.

 

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the common areas
of the Building and all Building systems not within the Premises and the
structural portions of the roof, foundation and walls of the Building. Landlord
shall keep all such areas in compliance with applicable law to the extent
necessary so that any violation of law shall not affect Tenant’s right or
ability to operate from the Premises. By taking possession of the Premises,
Tenant accepts them as being in good order, condition and repair and in the
condition in which Landlord is obligated to deliver them, except as set forth in
the punch list to be delivered pursuant to Section 2.1. It is hereby understood
and agreed that no representations respecting the condition of the Premises or
the Building have been made by Landlord to Tenant, except as specifically set
forth in this Lease. Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.

 

7.2 Tenant shall at its own cost and expense keep and maintain all parts of the
non-structural portions of the Premises and such portion of the Building and
improvements as are within the exclusive control of Tenant in good condition,
promptly making all necessary repairs and replacements, whether ordinary or
extraordinary, with materials and workmanship of the same character, kind and
quality as the original (including, but not limited to, repair and replacement
of all fixtures installed by Tenant, water heaters serving the Premises,
windows, glass and plate glass, doors, exterior stairs, skylights, any special
office entries, interior walls and finish work, floors and floor coverings,
electrical systems and fixtures, sprinkler systems, dock boards, truck doors,
dock bumpers, plumbing work and fixtures, and performance of regular removal of
trash and debris). Tenant as part of its obligations hereunder shall keep the
Premises in a clean and sanitary condition. Tenant will, as far as possible keep
all such parts of the Premises from deterioration due to ordinary wear and from
falling temporarily out of repair, and upon termination of this Lease in any way
Tenant will yield up the Premises to Landlord in good condition and repair,
ordinary wear and tear and loss by fire or other casualty excepted (but not
excepting any damage to glass). Tenant shall, at its own cost and expense,
repair any damage to the Premises or the Building resulting from and/or caused
in whole or in part by the negligence or misconduct of Tenant, its agents,
employees, contractors, invitees, or any other person entering upon the Premises
as a result of Tenant’s business activities or caused by Tenant’s default
hereunder.

 

7.3 Except as provided in Article 22 and except to the extent caused by
Landlord’s gross negligence, intentional misconduct or breach of this Lease,
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs, alterations or improvements in or to any portion of the Building or
the Premises or to fixtures, appurtenances and equipment in the Building. Tenant
hereby waives any and all rights under and benefits of subsection 1 of Section
1932 and Sections 1941 and 1942 of the California Code of Civil Procedure, or
any similar or successor Regulations or other laws now or hereinafter in effect.

 

7.4 Tenant shall, at its own cost and expense, enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor approved
by Landlord for servicing all heating and air conditioning systems and equipment
serving the Premises (and a copy thereof shall be furnished to Landlord). The
service contract must include all services suggested by the equipment
manufacturer in the operation/maintenance manual and must become effective
within thirty (30) days of the date Tenant takes possession of the Premises.
Should Tenant fail to do so, Landlord may, upon notice to Tenant, enter into
such a maintenance/ service contract on behalf of Tenant or perform the work and
in either case, charge Tenant the cost thereof along with a reasonable amount
for Landlord’s overhead.

 

5



--------------------------------------------------------------------------------

7.5 Landlord shall coordinate any repairs and other maintenance of any railroad
tracks serving the Building and, if Tenant uses such rail tracks, Tenant shall
reimburse Landlord or the railroad company from time to time upon demand, as
additional rent, for its share of the costs of such repair and maintenance and
for any other sums specified in any agreement to which Landlord or Tenant is a
party respecting such tracks, such costs to be borne proportionately by all
tenants in the Building using such rail tracks, based upon the actual number of
rail cars shipped and received by such tenant during each calendar year during
the Term.

 

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within thirty (30) days following the imposition of any such lien, to either
cause the same to be released of record or provide Landlord with insurance
against the same issued by a major title insurance company or such other
protection against the same as Landlord shall accept (such failure to constitute
an Event of Default), Landlord shall have the right to cause the same to be
released by such means as it shall deem proper including payment of the claim
giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
thirty (30) days after Landlord’s demand .

 

9. ASSIGNMENT AND SUBLETTING.

 

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

 

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

 

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within thirty (30) days
following Landlord’s receipt of Tenant’s written notice as required above.
However, if Tenant notifies Landlord, within thirty (30) days after receipt of
Landlord’s termination notice, that Tenant is rescinding its proposed assignment
or sublease, the termination notice shall be void and the Lease shall continue
in full force and effect. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date stated in Tenant’s notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section only a portion
of the Premises, the rent to be paid from time to time curing the unexpired Term
shall abate proportionately based on the proportion by which the approximate
square footage of the remaining portion of the Premises shall be less than that
of the Premises as of the date immediately prior to such recapture. Tenant
shall, at Tenant’s own cost and expense, discharge in full any outstanding
commission obligation which may be due and owing as a result of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant to
this Section 9.3 and rented by Landlord to the proposed tenant or any other
tenant.

 

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to one hundred
percent (100%) of any Increased Rent (as defined below), less the Costs
Component (as defined below), when and as such Increased Rent is received by
Tenant. As used in this Section, “Increased Rent” shall mean the excess of (i)
all rent and other consideration which Tenant is entitled to receive by reason
of any

 

6



--------------------------------------------------------------------------------

sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions
and tenant improvements in connection with such sublease, assignment or other
transfer.

 

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or (f)
would subject the Premises to a use which would: (i) involve increased personnel
or wear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building; (iii) require any addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.

 

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, in an amount not to exceed $3,000,
incurred in investigating and considering any proposed or purported assignment
or pledge of this Lease or sublease of any of the Premises, regardless of
whether Landlord shall consent to, refuse consent, or determine that Landlord’s
consent is not required for, such assignment, pledge or sublease. Any purported
sale, assignment, mortgage, transfer of this Lease or subletting which does not
comply with the provisions of this Article 9 shall be void.

 

9.7 Notwithstanding the foregoing provisions of this Article 9 to the contrary,
Tenant shall be permitted to assign this Lease; or sublet all or a portion of
the Premises, to a successor corporation of Tenant resulting from a merger or
consolidation or to an Affiliate of Tenant or Verizon Communications, Inc. or to
an entity that purchases all or a substantial portion of Tenant’s assets,
without the prior consent of Landlord and without the operation of Sections 9.3,
9.4 or 9.5, if all of the following conditions are first satisfied:

 

9.7.1 Tenant shall not then be in default under this Lease beyond the expiration
of all applicable notice and cure periods;

 

9.7.2 a fully executed copy of such assignment for sublease, the assumption of
this Lease by the assignee or acceptance of the sublease by the sublessee, and
such other information regarding the assignment or sublease as Landlord may
reasonably request, shall have been delivered to Landlord, within forty-five
(45) days after the effective date of the transfer;

 

9.7.3 the Premises shall continue to be operated solely for the use specified in
Article 1 o_ other use acceptable to Landlord in its sole discretion; and,

 

9.7.4 in the case of a merger or consolidation, the successor corporation is of
a financial condition reasonably comparable to that of Tenant.

 

Tenant acknowledges (and, at Landlord’s request, at the time of such assignment
or subletting shall confirm) that in each instance Tenant shall remain liable
for performance of the terms and conditions of the Lease despite such assignment
or subletting. As used herein the term “Affiliate” shall mean an entity which
(i) directly or indirectly controls Tenant or (ii) is under the direct or
indirect control of Tenant or (iii) is under common direct or indirect control
with Tenant. Control shall mean ownership of fifty-one percent (51%) or more of
the voting securities or rights of the controlled entity.

 

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by o_ from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil,

 

7



--------------------------------------------------------------------------------

electricity or theft), except to the extent caused by or arising from the gross
negligence, willful misconduct or breach of this Lease by Landlord or its
agents, employees or contractors. Except to the extent caused by the negligence,
intentional misconduct or breach of this Lease by any Landlord Entity, Tenant
shall protect, indemnify and hold the Landlord Entities harmless from and
against any and all loss, claims, liability or costs (including court costs and
reasonable attorney’s fees) incurred by reason of (a) any damage to any property
(including but not limited to property of any Landlord Entity) or any injury
(including but not limited to death) to any person occurring in, on or about the
Premises or the Building to the extent that such injury or damage shall be
caused by or arise from any actual or alleged act, neglect, fault, or omission
by or of Tenant or any Tenant Entity; (b) the conduct or management of any work
or thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; or (c) any breach or default
on the part of Tenant in the performance of any covenant or agreement on the
part of the Tenant to be performed pursuant to this Lease. Landlord shall
protect, indemnify and hold the Tenant Entities harmless from any and against
any and all loss, claims, liability or costs (including court costs and
reasonable attorneys’ fees) incurred by reason of a default on the part of
Landlord in the performance of any covenant or agreement on the part of Landlord
to be performed pursuant to this Lease. The provisions of this Article shall
survive the termination of this Lease with respect to any claims or liability
accruing prior to such termination.

 

11. INSURANCE.

 

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time from all tenants in the Building, covering
bodily injury and property damage liability and $1,000,000 products/completed
operations aggregate; (b) Business Auto Liability covering owned, non-owned and
hired vehicles with a limit of not less than $1,000,000 per accident; (c)
insurance protecting against liability under Worker’s Compensation Laws with
limits at least as required by statute; (d) Employers Liability with limits of
$1,000,000 each accident, $1,000,000 disease policy limit, $1,000,000
disease—each employee; (e) All Risk or Special Form coverage protecting Tenant
against loss of or damage to Tenant’s alterations, additions, improvements,
carpeting, floor coverings, panelings, decorations, fixtures, inventory and
other business personal property situated in or about the Premises to the full
replacement value of the property so insured, (f) Business Interruption
Insurance for 100% of the 12 months actual loss sustained, and (g) Excess
Liability in the amount of $5,000,000.

 

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A-:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on Accord Form 25 and a certificate of Property insurance on
Accord Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least ten (10) days prior to each renewal of said insurance.

 

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

 

11.4 Landlord agrees to purchase and to keep in force during the Term: (a)
property insurance against loss by fire and other hazards covered by the
so-called “all risk” form of policy covering the Building in an amount equal to
the full replacement value thereof; and (b) a comprehensive public liability
insurance policy to protect against any liability to the public incident to the
use of or resulting from an accident occurring in or upon the Building with a
comprehensive single limit of not less than $2,000,000. Said policy or policies
shall be issued by an insurance company which is licensed to do business in the
State of California and has a Best’s rating of not less than A-:VII.

 

11.5 Self-insurance is permitted as to any of the above-described policies to
the extent permitted by law, as long as the conditions of this Section 11.5 are
met. Coverage through self-insurance means that Tenant would be responsible for
any amount it elects to self-insure as though it were the insurer under the
applicable policy specified above.

 

11.5.1 Self-insurance with respect to liability insurance is permitted only so
long as Tenant has a current net worth of not less than $100,000,000. If at any
time Tenant does not have such net worth, it must obtain liability insurance

 

8



--------------------------------------------------------------------------------

as required under Section 11.1. If Tenant elects to self-insure, Tenant shall
provide audited financial statements to Landlord annually to establish that such
net worth requirement is satisfied.

 

11.5.2 Tenant shall provide evidence of catastrophic coverage, being liability
insurance coverage over and above the liability amount, if any, which Tenant
elects to self-insure, through so-called “excess liability” or “umbrella
liability” coverage. The provisions of this Article 11 apply to such
catastrophic coverage.

 

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

 

13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Tenant will not, without the written consent
of Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, telecommunications, electricity, water,
sewer or gas, which is not previously providing such service to other tenants in
the Building. Landlord shall in no event be liable for any interruption or
failure of utility services on or to the Premises, except to the extent caused
by Landlord’s gross negligence, intentional misconduct or breach of this Lease.

 

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the amount of the Annual Rent for the last
period prior to the date of such termination plus all Rent Adjustments under
Article 4, prorated on a daily basis, and also pay all actual, direct damages
sustained by Landlord by reason of such retention, but in no event any
consequential, punitive or special damages. If Landlord gives notice to Tenant
of Landlord’s election to such effect, such holding over shall constitute
renewal of this Lease for a period from month to month at the Holdover Rate, but
if the Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.

 

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within thirty
(30) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
Landlord represents and warrants that, as of the Reference Date, there is no
existing mortgage encumbering the Building.

 

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

 

17. REENTRY BY LANDLORD.

 

Landlord reserves and shall at all times have the right to re-enter the Premises
upon reasonable prior notice to Tenant, to inspect the same, to show said
Premises to prospective purchasers, mortgagees or tenants, and to alter, improve
or repair the Premises and any portion of the Building, without abatement of
rent, and may for that purpose erect, use and maintain scaffolding, pipes,
conduits and other necessary structures and open any wall, ceiling or floor in
and through the Building and Premises where reasonably required by the character
of the work to be performed, provided entrance to the

 

9



--------------------------------------------------------------------------------

Premises shall not be blocked thereby, and-further provided that the business of
Tenant shall not be interfered with unreasonably. Landlord shall have the right
at any time to change the arrangement and/or locations of enhances, or
passageways, doors and doorways, and corridors, windows, elevators, stairs,
toilets or other public parts of the Building and to change the name, number or
designation by which the Building is commonly known. In the event that Landlord
damages any portion of any wall or wall covering, ceiling, or floor or floor
covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged. Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned by any action of Landlord authorized
by this Article 17, except to the extent caused by Landlord’s gross negligence,
intentional misconduct or breach of this Lease.

 

18. DEFAULT.

 

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

 

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether-such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due. The notice required pursuant to this Section
18.1.1 shall replace rather than supplement any statutory notice required under
California Code of Civil Procedure Section 1161 or any similar or successor
statute.

 

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such twenty (20) day period, Tenant has
commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

 

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

 

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

 

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

 

18.2 Landlord shall not be deemed in default of this Lease unless Landlord fails
within thirty (30) days of Tenant’s notice to perform an obligation required to
be performed by Landlord; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days after such notice are
reasonably required for its performance, then Landlord shall not be in default
of this Lease if performance is commenced within such thirty (30) day period and
thereafter diligently pursued to completion.

 

19. REMEDIES.

 

19.1 Upon the occurrence of any Event or Events of Default under this Lease,
whether enumerated in Article 18 or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby

 

10



--------------------------------------------------------------------------------

specifically waives notice and demand for payment of rent or other obligations
and waives any and all other notices or demand requirements imposed by
applicable law):

 

19.1.1 Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

19.1.1.1 The Worth at the Time of Award of the unpaid rent which had been earned
at the time of termination;

 

19.1.1.2 The Worth at the Time of Award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

19.1.1.3 The Worth at the Time of Award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rent loss that Tenant affirmatively proves could be reasonably avoided;

 

19.1.1.4 Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

19.1.1.5 All such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;

 

19.1.2 Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or

 

19.1.3 Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an Event or Events of Default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Section 19.1.1.

 

19.2 The subsequent acceptance of rent hereunder by Landlord shall not be deemed
to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by landlord.

 

19.3 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW FROM
TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.

 

19.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to

 

11



--------------------------------------------------------------------------------

Landlord at law or in equity. Forbearance by Landlord to enforce one or more of
the remedies herein provided upon an Event of Default shall not be deemed or
construed to constitute a waiver of such Default.

 

19.5 This Article 19 shall be enforceable to the maximum extent such enforcement
is not prohibited by- applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.

 

19.6 If more than one (1) Event of Default occurs during the Term or any renewal
thereof, Tenant’s renewal options, expansion options, purchase options and
rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20.1.1.1 Such Debtor’s Law, shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

 

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT. Landlord represents and warrants mat it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

12



--------------------------------------------------------------------------------

22. CASUALTY

 

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in such condition as would not prevent
or materially interfere with Tenant’s use of the Premises for the purpose for
which it was being used immediately before such damage.

 

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally “fixed in this Lease for the expiration of the Term. In the event
that neither Landlord nor Tenant exercises its option to terminate this Lease,
then Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

 

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.

 

22.5 Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

 

22.7 Tenant hereby waives any and all rights under and benefits of Sections
1932(2) and 1933(4) of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.

 

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this

 

13



--------------------------------------------------------------------------------

Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term. Tenant hereby waives any and all rights under and benefits of
Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Regulations or other laws now or hereinafter in effect.

 

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building where the purchaser assumes the obligations of Landlord under this
Lease, the same shall operate to release Landlord from any future liability upon
any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

 

25. ESTOPPEL CERTIFICATES. Within twenty (20) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate, but in no event shall
Tenant be liable for any consequential, special or punitive damages. Tenant
irrevocably agrees that if Tenant fails to execute and deliver such certificate
within such twenty (20) day period such certificate as presented to Tenant shall
be fully binding on Tenant without modification.

 

26. SURRENDER OF PREMISES.

 

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises as set forth in Exhibit E, the first to occur at least thirty (30) days
(but no more than sixty (60) days) before the last day of the Term, and the
second to occur not later than forty-eight (48) hours after Tenant has vacated
the Premises. In the event of Tenant’s failure to arrange such joint inspections
and/or participate in either such inspection, Landlord’s inspection at or after
Tenant’s vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.

 

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris and in the
condition required per Exhibit E, excepting only ordinary wear and tear and
damage by fire or other casualty. Notwithstanding the foregoing, if Landlord
elects by notice given to Tenant at least sixty (60) days prior to expiration of
the Term, Tenant shall, at Tenant’s sole cost, remove any Alterations made by
Tenant during the term of this Lease, so designated by Landlord’s notice, and
repair any damage caused by such removal. Tenant must, at Tenant’s sole cost,
remove upon termination of this Lease, any and all of Tenant’s furniture,
furnishings, movable partitions of less than full height from floor to ceiling
and other trade fixtures and personal property (collectively, “Personalty”).
Personalty not so removed shall be deemed abandoned by the Tenant and title to
the same shall thereupon pass to Landlord under this Lease as

 

14



--------------------------------------------------------------------------------

by a bill of sale, but Tenant shall remain responsible for the cost of removal
and disposal of such Personalty, as well as any damage caused by such removal.
In lieu of removing any Alterations and Personalty and repairing the Premises as
aforesaid, Tenant may, by written notice to Landlord delivered at least sixty
(60) days before the Termination Date, pay to Landlord, as additional rent
hereunder, the cost of such removal and repair in an amount reasonably estimated
by Landlord.

 

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to Land
lord All such amounts shall be used and held by Landlord for payment of such
obligations of Tenant, with Tenant being liable for any additional costs upon
demand by Landlord, or with any excess to be returned to Tenant after all such
obligations lave been determined and satisfied. Any otherwise unused Security
Deposit shall be credited against the amount payable by Tenant under this Lease.

 

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.

 

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease: (a)
upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.

 

29. RELOCATION OF TENANT. Landlord, at its sole expense, on at least one hundred
eighty (180) days prior written notice, may require Tenant to move from the
Premises to other space of comparable size and decor in order to permit Landlord
to consolidate the space leased to Tenant with other adjoining space leased or
to be leased to another tenant. In the event of any such relocation, Landlord
will pay all expenses of preparing and decorating the new premises so that they
will be substantially similar to the Premises from which Tenant is moving, and
Landlord will also pay the expense of moving Tenant’s furniture and equipment to
the relocated premises. In such event this Lease and each and all of the terms
and covenants and conditions hereof shall remain in full force and effect and
thereupon be deemed applicable to such new space except that revised Reference
Pages and a revised Exhibit A shall become part of this Lease and shall reflect
the location of the new premises.

 

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stock holders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals firms or corporations, and their and each of their
respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas.

 

15



--------------------------------------------------------------------------------

Tenant hereby accepts and agrees to be bound by the figures for the rentable
space footage of the Premises and Tenant’s Proportionate Share shown on the
Reference Pages; however, Landlord may adjust either or both figures if there is
manifest error, addition or subtraction to the Building or any business park or
complex of which the Building is a part, remeasurement or other circumstance
reasonably justifying adjustment. The term “Building” refers to the structure in
which the Premises are located and the common areas (parking lots, sidewalks,
landscaping, etc.) appurtenant thereto. If the Building is part of a larger
complex of structures, the term “Building” may include the entire complex, where
appropriate (such as shared Expenses or Taxes) and subject to Landlord’s
reasonable discretion.

 

31. TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity were authorized to do so by appropriate actions.

 

32. INTENTIONALLY OMITTED.

 

33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.

 

34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

 

35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

 

36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or Tenant
or any of their representatives or understandings made between the parties other
than those set forth in this Lease and its exhibits. This Lease may not be
modified except by a written instrument duly executed by the parties to this
Lease.

 

37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Neither Landlord nor Tenant shall be bound by this
Lease until it has received a copy of this Lease duly executed by the other
party and until such delivery Landlord reserves the right to exhibit and lease
the Premises to other prospective tenants. Notwithstanding anything contained in
this Lease to the contrary, Landlord may withhold delivery of possession of the
Premises from Tenant until such time as Tenant has paid to Landlord any security
deposit required by Article 5, the first month’s rent as set forth in Article 3
and any sum owed pursuant to this Lease.

 

38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

 

16



--------------------------------------------------------------------------------

39. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building and any insurance or condemnation
proceeds therefrom. The obligations of Landlord under this Lease are not
intended to be and shall not be personally binding on, nor shall any resort be
had to the private properties of, any of its or its investment manager’s
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents, and in no case shall either party be liable to the other
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.

 

LANDLORD:       TENANT:

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

VERIZON MEDIA VENTURES INC.,

a Delaware corporation

By:  

PGP Partners, Inc., a California corporation,

Its Property Manager

            By:  

/s/ Kelly Stassel

      By:  

/s/ Michael J. Baumann

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name: Kelly Stassel

     

Name: Michael J. Baumann

Title: Regional Manager

     

Title : Director-Real Estate Portfolio Management

Dated: 4-28, 2003

     

Dated: April 24, 2003

       

APPROVED AS TO FORM
TROY & GOULD

            By:  

/s/ Illegible

               

--------------------------------------------------------------------------------

           

Dated: 4/__/03

 

17



--------------------------------------------------------------------------------

ADDENDUM

 

THIS ADDENDUM (the “Addendum”) dated this 19th day of February, 2003, between
CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company
(“Landlord”) VERIZON MEDIA VENTURES INC., a Delaware corporation (“Tenant”).

 

The parties hereby acknowledge that they are contemporaneously entering into
that certain Lease dated April 10, 2003, (the “Lease”). Unless otherwise
specifically provided in this Addendum, all capitalized terms used herein shall
have the same meanings set forth in the Lease. In the event of any conflict
between the Lease and this Addendum, this Addendum shall control. This Addendum
amends and supplements the Lease as follows:

 

ADDENDUM PARAGRAPH 40 [Trash Disposal]

 

The following is hereby added as a new Paragraph 40:

 

“Tenant hereby agrees that all trash and debris are to be deposited in
receptacles provided within the project and all receptacles shall remain inside
enclosures as provided by Landlord. If it is determined that Tenant is regularly
disposing of an unusually large amount of refuse Tenant shall, within thirty
(30) days receipt of written notice from Landlord and at Tenant’s sole expense,
provide for an additional trash receptacle and pickup service at its leased
Premises. Landlord reserves the right to stipulate the location of storage for
Tenant’s additional receptacle.

 

Further, Tenant agrees not to store any items and/or leave any debris in any of
the common areas, the parking lot or areas immediately outside its Premises.
Upon notice from Landlord, Tenant shall immediately remove said items and/or
debris. In the event Landlord must remove such items or debris, Landlord shall
charge the cost of such removal to Tenant, and Tenant shall pay the same upon
demand. Failure to remove said items or failure to pay Landlord’s cost for such
removal shall constitute a default under this Lease.”

 

ADDENDUM PARAGRAPH 41 [Reasonableness]

 

The following is hereby added as a new Paragraph 41:

 

“Wherever in this Lease the consent of Landlord is required to an act by or for
Tenant, such consent shall not be unreasonably withheld, conditioned or
delayed.”

 

ADDENDUM PARAGRAPH 42 [Excessive Noise]

 

The following is hereby added as a new Paragraph 42:

 

“Neither Tenant nor Tenant’s invitees and/or employees shall create any
disturbance due to excessive noise either within the Premises or the Common Area
portions of the property, either by excessive equipment noise or by playing any
type of audio or audio/visual equipment at a volume which would at any time
interfere with the quiet enjoyment of any other tenant within the facility.”

 

ADDENDUM PARAGRAPH 43 [Repairs]

 

“Articles 7.4 and 7.5 of the Lease are hereby deleted in their entirety.
Landlord shall enter into a preventative maintenance agreement for the heating,
air conditioning and ventilation equipment serving the Premises. Repairs shall
be payable by tenant in accordance with Article 4 of the Lease and Landlord
shall be responsible for making any replacements to such equipment that may be
necessary.”

 

ADDENDUM PARAGRAPH 44 [Service and Utilities]

 

“The words “water, sewer, sprinkler system charges” contained in the first
sentence of Article 13 of the Lease are hereby deleted. The cost of water, sewer
and sprinkler system monitoring and maintenance shall be payable by tenant in
accordance with Article 4 of the Lease.”

 

ADDENDUM PARAGRAPH 45 [Direct Expenses and Taxes]

 

24



--------------------------------------------------------------------------------

The following is hereby added as a new Paragraph 45:

 

“The monthly Direct Expense and Tax charge for the Premises located at 13100
Alondra Blvd. Suite 104, Cerritos, California 90703, is estimated at $0.13 per
square foot or $1,123.20 per month, effective June 1, 2003.”

 

ADDENDUM PARAGRAPH 46 [Repair]

 

The following shall supplement Article 7.2 of the Lease:

 

“If Tenant shall fail to perform any repair or maintenance required hereunder,
and such failure shall continue for fifteen (15) days after notice thereof by
Landlord, in addition to the other rights and remedies of Landlord, Landlord may
perform any such repair or maintenance on Tenant’s behalf. In the case of an
emergency, no prior notification by Landlord shall be required.

 

Landlord may take such actions without any obligation and without releasing
Tenant from any of Tenant’s obligations. All reasonable out-of-pocket sums so
paid by Landlord and all incidental costs incurred by Landlord, shall be deemed
additional Rent and shall be paid by Tenant to Landlord within thirty (30) days
after Landlord’s demand.”

 

ADDENDUM PARAGRAPH 47 [Security Deposit]

 

Article 5 is hereby deleted in its entirety. Tenant currently has no security
deposit on hand and will not be required to have a security deposit on hand.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed the Addendum as of the
date and year first written above.

 

LANDLORD:       TENANT:

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California

limited liability company

     

VERIZON MEDIA VENTURES INC.,

a Delaware corporation

By:  

PGP Partners, Inc., a California corporation,

Its Property Manager

            By:  

/s/ Kelly Stassel

      By:  

/s/ Michael J. Baumann

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

Kelly Stassel

     

Name:

 

Michael J. Baumann

Title:

 

Regional Manager

     

Title:

 

Director-Real Estate Portfolio Management

Dated: 4-28, 2003

     

Dated: April 24, 2003

 

APPROVED AS TO FORM TROY & GOULD By:  

/s/ Illegible

   

--------------------------------------------------------------------------------

Date: 4/18/03

 

2



--------------------------------------------------------------------------------

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003 between

CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

Exhibits A and A-1 are intended only to show the general layout of the Premises
as of the beginning of the Term of this Lease. They do not in any way supersede
any of Landlord’s rights set forth in Article 17 with respect to arrangements
and/or locations of public parts of the Building and changes in such
arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

         MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

EXHIBIT A-1 – SITE PLAN

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003 between

CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

[GRAPHIC]

 

         MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

EXHIBIT B – INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003 between

CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

Tenant accepts the premises in “as-is” condition. Landlord shall not be
obligated to perform any initial alterations.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

         MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

EXHIBIT B-1 – INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003 between

CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

Exhibit B-1 is intended only to show the general layout of the Premises for the
Tenant Improvements. They do not in any way supersede any of Landlord’s rights
set forth in Article 17 with respect to arrangements and/or locations of public
parts of the Building and changes in such arrangements and/or locations. It is
not to be scaled; any measurements or distances shown should be taken as
approximate.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

         MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003 between

CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

COMMENCEMENT DATE MEMORANDUM

 

THIS MEMORANDUM, made as of April 10, 2003, by and between CALWEST INDUSTRIAL
PROPERTIES, LLC, a California limited liability company (“Landlord”) and VERIZON
MEDIA VENTURES INC., a Delaware corporation (“Tenant”).

 

Recitals:

 

  A. Landlord and Tenant are parties to that certain Lease, dated for reference
April 10, 2003 (the “Lease’) for certain premises (the “Premises”) consisting of
approximately 8,640 square feet at the building commonly known as 13100 Alondra
Blvd., Suite 104, Cerritos, CA 90703.

 

  B. Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

  C. Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1. The actual Commencement Date is                     .

 

2. The actual Termination Date is                             .

 

3. The schedule of the Annual Rent and the Monthly Installment of Rent set forth
on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:

 

[insert rent schedule]

 

    C-1    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

4. Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:       TENANT:

CALWEST INDUSTRIAL PROPERTIES, LLC,

a California limited liability company

     

VERIZON MEDIA VENTURES INC.,

a Delaware corporation

By:  

PGP Partners, Inc., a California corporation,

Its Property Manager

            By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

Kelly Stassel

     

Name:

 

Michael J. Baumann

Title:

 

Regional Manager

     

Title:

 

Director-Real Estate Portfolio Management

Dated:

 

                    , 20    

     

Dated:

 

                    , 20    

 

    C-2    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

EXHIBIT D – RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003, between

CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

1. No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice.

 

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Tenant shall not place anything
or allow anything to be placed against or near any glass partitions or doors or
windows which may appear unsightly, in the opinion reasonable of Landlord, from
outside the Premises.

 

3. Tenant, upon the termination of its tenancy, shall deliver to Landlord the
keys or other means of access to all doors.

 

4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

 

5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as reasonably determined by Landlord to be necessary to properly
distribute the weight. Except to the extent caused by Landlord’s gross
negligence, intentional misconduct or breach of this Lease, Landlord will not be
responsible for loss of or damage to any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.

 

6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

 

7. Except to the extent otherwise set forth in this Lease, Tenant shall not
mark, drive nails, screw or dril into the partitions, woodwork, plaster or
drywall (except for pictures and general office uses) or in any way deface the
Premises or any part thereof. Tenant shall not affix any floor covering to the
floor of the Premises or paint or seal any floors in any manner except as
approved by Landlord. Tenant shall repair any damage resulting from
noncompliance with this rule.

 

8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

 

9. Tenant shall not use any hand trucks except those equipped with the rubber
tires and side guards, and may use such other material-handling equipment as
Landlord may approve. Tenant shall not bring any other vehicles of any kind into
the Building. Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt.

 

10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.

 

    D-1    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

11. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

 

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

 

13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.

 

14. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.

 

15. No person shall go on the roof without Landlord’s permission.

 

16. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.

 

17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.

 

18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

 

19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it.

 

21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

 

22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.

 

23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

 

24. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.

 

25. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access hereto by

 

    D-2    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

all persons whose presence, in the reasonable judgment of Landlord, shall be
prejudicial to the safety, character, reputation and interests of the Building
or its tenants.

 

26. Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight without
prior written consent of the Landlord shall be deemed abandoned and shall be
subject to being towed at vehicle owner’s expense. Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.

 

27. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.

 

28. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

    D-3    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

EXHIBIT E – ADDITIONAL SURRENDER CONDITIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003 between

CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

Prior to vacating the Premises, it must be left in good, clean condition,
ordinary wear and tear and loss by fire or other casualty excepted, with all
systems that are maintained by Tenant in good working order. The items that will
be inspected by Landlord are listed below, but are not limited to the following:

 

1. Service and repair all heating and air conditioning equipment, exhaust fans
and hot water heater. Provide Landlord’s office with a copy of the inspection
and service report provided by the mechanical contractor.

 

2. All lights in the office and warehouse must be working. Relamp and/or
reballast the fixtures as necessary.

 

3. Overhead doors must be serviced and repaired.

 

4. All exterior metal doors, including hardware should be serviced or replaced
as necessary.

 

5. Repair all damaged sheetrock in the office area and in the warehouse along
the demising walls.

 

6. Office and warehouse floors should be left in good, clean condition.

 

7. Fire sprinkler system (if available) must have a current year inspection.

 

8. Any exterior signage must be removed; repair and repaint the fascia as
necessary.

 

9. All data and electrical wiring for Tenant’s personal equipment and machinery
needs to be removed to the point of origin and any repairs from damage made.

 

If the Tenant elects not to do any of the above, please note that the Landlord
will have the necessary repairs made and deduct the expenses from the Security
Deposit.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

         MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

EXHIBIT F – PARKING RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 10, 2003, between

CALWEST INDUSTRIAL PROPERTIES LLC, a California limited liability company, as
Landlord and

VERIZON MEDIA VENTURES INC., a Delaware corporation, as Tenant

 

1) Tenant shall be entitled to use three (3) parking spaces per 1,000 rentable
square foot of the Premises (the “Parking Density”) free and in-common with
other tenants. Tenant shall control Tenant’s employees, agents, customers,
visitors, invitees, licensees, contractors, assignees and subtenants in such a
manner that they cumulatively do not exceed the Parking Density.

 

2) Tenant or Tenant’s guests shall park between designated parking lines only,
and shall not occupy two parking spaces with one car.

 

3) Parking spaces shall be for passenger vehicles only; no boats, trucks,
trailers, recreational vehicles or other types of vehicles may be parked in the
parking areas (except that trucks may be loaded and unloaded in designated
loading areas). Vehicles in violation shall be subject to tow-away, at vehicle
owner’s expense.

 

4) Vehicles parked on the Project overnight without prior written consent of the
Landlord shall be deemed abandoned and shall be subject to tow-away at vehicle
owner’s expense.

 

5) No tenant of the Building shall park in visitor or reserved parking areas.
Any tenant found parking in such designated visitor or reserved parking areas or
unauthorized areas shall be subject to tow-away at vehicle owner’s expense.

 

6) The parking areas shall not be used to provide car wash, oil changes,
detailing, automotive repair or other services unless otherwise approved or
furnished by Landlord.

 

7) Tenant will from time to time, upon the request of Landlord, supply Landlord
with a list of license plate numbers of vehicles owned or operated by its
employees or agents

 

8) Cars must be parked entirely within painted stall lines.

 

9) All directional signs and arrows must be observed.

 

10) All posted speed limits for the parking areas shall be observed. If no speed
limit is posted for an area, the speed limit shall be five (5) miles per hour.

 

11) Parking is prohibited:

 

  a) in areas not striped for parking;

 

  b) in aisles;

 

  c) where “no parking” signs are posted;

 

  d) on ramps;

 

  e) in cross hatched areas; and

 

  f) in such other areas as may be designated by Landlord, from time to time.

 

12) Handicap and visitor stalls shall be used only by handicapped persons or
visitors, as applicable.

 

13) Every parker is required to park and lock his or her own car. All
responsibility for damage to cars or persons is assumed by the parker.

 

14) Parking spaces are for the express purpose of parking one automobile per
space. Washing, waxing, cleaning, or servicing of any vehicle by the parker
and/or such person’s agents is prohibited. The parking areas shall not be used
for overnight or other storage for vehicles of any type. Any vehicle parked
overnight, or stored on the property, will be towed away at the vehicle owner’s
expense.

 

    G-1    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials



--------------------------------------------------------------------------------

15) Tenant shall acquaint its employees, agents, visitors or representatives
with the Parking Rules and Regulations, as they may be in effect from time to
time.

 

    G-2    MJB   

/s/ Illegible

           

--------------------------------------------------------------------------------

             

Initials